Citation Nr: 1544870	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14-15 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral eye disability.

3.  Entitlement to service connection for right ear hearing loss disability.

4.  Entitlement to a rating in excess of 20 percent for residuals of gunshot wound (GSW) of the right side with retained foreign bodies, adhesions and limitation of motion of the arm.

5.  Entitlement an initial compensable rating for left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.  His medals and citations include the Purple Heart.

This matter is before the Board of Veterans' Appeals  (Board) on appeal from August 2011 and February 2013 rating decisions by the Reno, Nevada, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

In addition to the paper claims file, there is a Veterans Benefits Management System (VBMS) electronic claims file associated with the Veteran's claim.  The documents in the VBMS file include a VA examination reports and treatment records dated from 2013 to 2014 and an April 2015 informal hearing presentation (IHP).  The remaining documents are duplicative of the evidence in the paper claims file.  

The issues of entitlement to service connection for bilateral eye and right ear hearing loss disabilities and entitlement to an initial compensable rating for left ear hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if additional action on his part is required.


FINDINGS OF FACT

1.  It is not shown that the Veteran has a diagnosis of PTSD in accordance with VA regulations.

2.  Residuals of a GSW of the right side are manifested by no more than limitation of the right arm to approximately midway between side and shoulder level and three linear scars with no associated tenderness, ulceration, or limitation of function of the affected area.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2015).

2.  The criteria for a rating in excess of  20 percent for residuals of GSW of the right side with retained foreign bodies, adhesions and limitation of motion of the arm are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, 4.118 Diagnostic Code 5201, 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Regarding the issues decided herein, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in January 2011 (residuals of GSW) and May 2012 (PTSD) of the criteria for establishing an increased rating for GSWs and service connection for PTSD, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements prior to the initial adjudication of the claims in August 2011 (residuals of GSW) and February 2013 (PTSD).  Nothing more was required. 

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records, to include service treatment records (STRs) and pertinent, available post-service treatment records, has been completed.  The Veteran has not identified any pertinent, available, outstanding post-service records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.

The Veteran has been afforded the appropriate VA examinations to determine the nature and severity of his residuals of GSW and the nature and etiology of his claimed PTSD.  Although the Veteran's representative has argued that the Veteran failed to report to his VA examinations because of illness, and therefore should be rescheduled for such examinations (see April 2015 IHP in VBMS), these examinations were in fact rescheduled for September 2014 (see September 2014 VA examination reports in VBMS).  Taken together, the 2013 and 2014 VA psychiatric examinations and the 2011 and 2014 VA joints, muscle and scar examinations were adequate, as they were predicated on a full reading of the Veteran's medical records in the claims file.  All of the pertinent evidence of record was considered, to include the statements of the Veteran and examination results, and the examiners provided rationale for the opinions stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  Thus, VA has complied with its duty to assist the Veteran.

II.  Service Connection for PTSD

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

To establish service connection for PTSD there must be medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f).  

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The Veteran maintains that he has PTSD stemming from his combat service in Vietnam.  Specifically, he reports that his camp was hit by mortar fire; he was wounded in the attack.  See STRs and January 2013 VA PTSD examination report.  The Veteran's medals and citations include the Purple Heart.  See DD Form 214.

The Veteran's STRs note no findings of PTSD or other psychiatric disability. 

VA treatment records and examination reports dated from 1969 to 2013 note that the Veteran was seen by various medical professionals for various complaints; however, no complaints or diagnosis of a psychiatric disability (including PTSD) were noted.

The Veteran underwent a VA PTSD examination in January 2013; the examiner reviewed the claims file and examined the Veteran.  The examination report notes the Veteran's combat history and his various complaints, including sleep impairment and mild memory loss.  He reported living with his partner of 30 years; he had a good relationship with her.  He also reported having friends and hobbies.  He was retired from his job of 25 years and did household chores and helped care for family members.  On examination, he was alert, cooperative and engaged. His mood was euthymic.  Speech was fluent and there were no perceptual problems.  Thought process was logical.  The Veteran denied any suicidal or homicidal ideation.  Insight and judgment were intact.  The examiner stated that although the Veteran experienced a traumatic event in service and experienced recurrent and distressing recollections of this event, he did not persistently avoid stimuli associated with the trauma.  He did not meet the criteria for a diagnosis of PTSD.

A September 2014 VA PTSD DBQ report notes that the examiner reviewed the claims file and examined the Veteran.  The Veteran denied any history of mental health treatment.  He denied intrusive thoughts, dissociative reactions, avoidance, loss of interest, hypervigilance, or self-destructive/reckless behavior.  He reported problems sleeping, irritability, and problems concentrating.  He also reported having many leisure activities and a long-term romantic partner.  On examination, he was alert and cooperative.  His mood was "alright" and he joked with his partner during the examination.  Speech was fluent and there were no perceptual problems.  Thought process was logical.  The Veteran denied any suicidal or homicidal ideation.  Insight and judgment were intact. The examiner concluded that the Veteran did not meet all of the criteria for a diagnosis of PTSD, or any mental disorder.  

The evidence of record also includes statements from the Veteran's former girlfriends (see statements received in 2014) describing the Veteran's symptoms of anger, mood swings, alcohol abuse and abusive behavior after returning from his military service.

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought or has had the disability during the appeal period.  That is the critical question here, i.e., does the Veteran have, or has he had PTSD during the appeal period?  See 38 C.F.R. § 3.304(f); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (current disability requirement is satisfied if a disability exists at the time of filing or during the pendency of the claim).  In the absence of proof of a present disability there can be no valid claim for service connection.  Brammer, supra. 

The record includes no medical treatment/evaluation report that shows a definite diagnosis of PTSD.  The 2011 and 2014 VA examination reports rule out PTSD, as noted above, with supporting reasons and bases as to why the diagnosis is not appropriate.  There is no medical evidence to the contrary.  As the competent (medical) and most probative evidence of record does not include a diagnosis of PTSD based on identified supporting symptoms and related to a stressor event in service during the pendency of the appeal, the preponderance of the evidence is against a finding that the Veteran has such disability.  See Brammer, supra. 

With respect to whether the Veteran's own statements (or those of his former girlfriends) can establish a current disability here, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

In this case, the criteria under Jandreau have not been met.  For the claimed PTSD, the Veteran and his former girlfriends are competent to report his symptoms, but not to report that his symptoms are sufficient to constitute PTSD.  Thus, the Board finds that these statements in support of this claim are only competent evidence to the extent that he is reporting psychiatric symptoms.  (The Board does not question the Veteran's experiences or his honorable service.  Whether these had any effect on his present condition is a separate matter.)  While he might sincerely believe that he has PTSD due to service stressors, as a lay person, he is not competent to render a medical diagnosis as this requires clinical training and application of symptoms to clinical evaluative scales and tests, such as the criteria in the DSM.  As discussed above, the probative medical evidence shows that he does not have PTSD.  Thus, a current disability has not been established either through the clinical record or the Veteran's own statements.  As such, the claim must fail.

In sum, the record does not show the Veteran has had diagnosed PTSD in conformance with VA regulations at any time during the period under review.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  As the Veteran has not shown a current disability for which service connection can be granted, the claim must be denied.

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

III.  Increased Rating for Residuals of GSW of the Right Side

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where  there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected residuals of GSW of the right side are currently rated at 20 percent for limitation of motion of the right arm with retained foreign bodies and adhesions.  The evidence shows the Veteran is left-handed, and therefore his disability will be rated based on the non-dominant ratings.  38 C.F.R. § 4.69.

Under Diagnostic Code 5201, limitation of motion of the minor arm at shoulder level warrants a 20 percent evaluation.  Limitation of motion of the minor arm midway between the side and shoulder level warrants a 20 percent evaluation.  Limitation of motion of the minor arm to 25 degrees from the side warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under the provisions of Diagnostic Code 5200 pertaining to scapulohumeral articulation ankylosis, a 20 percent evaluation is warranted for favorable ankylosis of the minor upper extremity when abduction is possible to 60 degrees and the individual can reach his or her mouth and head.  A 30 percent evaluation is provided for intermediate ankylosis between favorable and unfavorable of the minor upper extremity, and a 40 percent evaluation is provided for unfavorable ankylosis of the minor upper extremity when abduction is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

Under Diagnostic Code 5202, for the minor arm, a 20 percent rating is warranted for other impairment of the humerus, recurrent dislocation of at scapulohumeral joint, with infrequent episodes of dislocation and guarding of movement only at shoulder level.  A 30 percent rating is assigned for recurrent dislocation of at scapulohumeral joint with frequent episodes and guarding of all arm movements.  A 40 percent rating is warranted for fibrous union of the humerus.  A 50 percent rating is warranted for nonunion (false flail joint) of the humerus.  A 70 percent rating is warranted for loss of the head of the humerus (flail shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Under the provisions of Diagnostic Code 5203, nonunion of the clavicle or scapula with loose movement warrants a 20 percent rating, and where there is dislocation of the clavicle or scapula, a 20 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Normal ranges of shoulder motion are defined by VA regulation as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59. 

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In addition, applicable regulation provides that muscle injuries from gunshot wounds are evaluated under 38 C.F.R. § 4.73.  Diagnostic Codes 5301-5323 explain the function and location of 23 muscle groups for which rating criteria are provided.  Ratings are assigned under each code based on whether the muscle injury is slight, moderate, moderately severe, or severe.  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).

Muscle disability is considered to be slight if it was caused by a simple wound without debridement or infection.  The history of a slight muscle disability should include service department records of a superficial wound with brief treatment and return to duty, and healing with good functional results.  There should be no cardinal signs or symptoms of muscle disability.  Objective findings should include a minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56. 

Muscle disability is considered to be moderate if it was caused by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  The history of a moderate muscle disability should include service department records or other evidence of in-service treatment for the wound as well as a record of consistent complaints of one or more of the cardinal signs and symptoms of muscle disability (loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement), particularly, lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  The objective signs of moderate disability include small or linear entrance and (if present) exit scars, indicating a short track of the missile through muscle tissue, some loss of deep fascia or muscle substance, impairment of muscle tonus and loss of power, or a lowered threshold of fatigue when compared to the sound side.  Id.  

Muscle disability is considered to be moderately severe if it results from a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  The history of a moderately severe muscle injury should include service department records or other evidence showing hospitalization for a prolonged period for treatment of the wound, consistent complaints of the cardinal signs and symptoms of muscle disability as noted above and, if present, evidence of inability to keep up with work requirements.  The objective evidence of a moderately severe muscle disability includes entrance and (if present) exit scars that indicate a track of the missile through one or more muscle groups, the loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side, and impairment of strength and endurance in comparison to the sound side.  Id.  

The function of muscle group XIX is support and compression of the abdominal wall and lower thorax; flexion and lateral motions of the spine; and synergists in strong downward motion of the arm. Included in this muscle group are the muscles of the abdominal wall, which includes the rectus abdominis, external oblique, internal oblique, transversalis and quadratus lumborum.  A noncompensable evaluation contemplates disability that is slight.  A 10 percent evaluation is warranted for a muscle disability that is moderate, while a 30 percent evaluation is in order for a muscle disability that is moderately severe.  38 C.F.R. § 4.73, Diagnostic Code 5319.

Finally, under Diagnostic Code 7801, scars other than head, face, or neck, that are deep or that cause limited motion warrant the assignment of a 10 percent rating for an area or areas exceeding 6 square inches (39 sq. cm).  38 C.F.R. § 4.118, Diagnostic Code 7801.  

Under Diagnostic Code 7802, burn scars or scars due to other causes not of the head, face or neck, that are superficial and nonlinear warrant a 10 percent evaluation when they cover an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  

Diagnostic Code 7804 allows for compensable evaluation for unstable or painful scars, regardless of the size.  Note (1) defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (3) makes clear that a scar rated under Diagnostic Code 7802 may receive an evaluation under Diagnostic Code 7804 when appropriate.  For a 10 percent rating under Diagnostic Code 7804, there must be a showing of one or two scars that are unstable or painful.  For a 20 percent rating, there must be three or four scars, and for a 30 percent rating, there must be five or six scars.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Although the regulations prohibit the evaluation of the same disability under various diagnoses (see 38 C.F.R. § 4.14), residuals of an injury causing separate and distinct impairment may be assigned separate ratings.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales, supra.  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, STRs dated in March 1966 show that the Veteran was injured in a mortar attack and sustained multiple penetrating wounds of the right flank and side.  X-ray studies showed shell fragments in the liver shadow.  The Veteran underwent debridement of a superficial wound of the side and exploratory laparotomy for a small laceration in the dome of the liver with no bowel involvement.  See VBMS.  A surgical scar was noted in the stomach region.  See claims file.  Following service, an April 1969 VA examination report showed no liver damage.  The Veteran complained of costal pain when bending to the left or adducting the right arm, which was attributed to adhesions.  A scar was noted on the right flank and retained shrapnel was noted on X-ray studies.  A June 1969 rating decision awarded service connection for residuals of a GSW of the right side and assigned a 20 percent evaluation.

The Veteran submitted a claim for increased rating in November 2010.  He stated the he had scars on his stomach and right side.

A February 2011 VA joints examination report notes the Veteran's complaints of worsening pain and stiffness in his right arm, with flare-ups every two to three weeks.  Examination of the right shoulder showed: flexion to 160 degrees with pain; and abduction to 150 degrees with pain; internal rotation to 75 degrees with pain; and external rotation to 60 degrees with pain.  There was no additional loss of motion after three repetitions.  The examiner noted the presence of pain at rest and guarding of the right shoulder.  There was no ankyloses or history of dislocation.  X-ray studies showed arthritis.   

An August 2011 VA scars examination notes findings of three scars related to his mortar injury.  Two linear scars from the mortar explosion were noted on the right chest wall, over the rib cage and measured 8 centimeters and 7 centimeters.  One linear surgical scar was noted on the abdomen and measured 28 centimeters.  The Veteran stated that these scars were not painful.  The examiner stated that these scars were not unstable, and involved no loss of skin, disfigurement, or loss of function.

An August 2011 VA Muscle Injuries DBQ report notes that the Veteran had no history of muscle injury associated with his GSW residuals.  Strength was full (5/5) with no atrophy on testing of all right upper extremity muscles. 

A September 2014 VA Shoulder and Arm DBQ report notes that the examiner reviewed the file and examined the Veteran.  The examiner noted that there was no history of muscle disability.  The Veteran reported increased pain and limitation of motion of the right arm.  He also reported more "aching" in cold weather.  Examination of the right shoulder showed: flexion to 85 degrees with pain beginning at 85 degrees; and abduction to 90 degrees with pain beginning at 85 degrees.  After three repetitions, flexion ended at 85 degrees and abduction ended at 90 degrees.  The examiner stated that it was not possible to quantify any additional loss of function during flare-ups, as this would require speculation.  The examiner noted the presence of pain with palpation and guarding of the right shoulder.  Muscle strength was 4/5.  There was no ankyloses or history of dislocation.  X-ray studies showed arthritis.  

Based on the foregoing medical evidence, the Board finds that the objective medical evidence does not show that the Veteran's service-connected residuals of right side GSW has been manifested by symptomatology that more nearly approximates the criteria for a higher rating based on limitation of motion at any point during this period.  As an initial matter, there is no evidence to show ankylosis (i.e., a complete lack of motion in the joint), flail shoulder, nonunion, or recurrent dislocation.  Furthermore, the evidence on examination demonstrates that, while the Veteran has limitation of motion of his right shoulder due to pain, it is not so limited as to rise to the level contemplated by the next higher, 30 percent rating.  That requires that motion be limited to 25 degrees from the side.  However, on examination, the Veteran demonstrated, at worst, forward elevation (flexion) of 85 degrees and abduction of 85 degrees.  These levels of limitation still far exceed that required for the higher rating. 

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently-assigned 20 percent rating properly compensates the Veteran for the extent of functional loss resulting from any such symptoms.  Although it was noted in the record that the Veteran exhibited pain on motion and some limitation of motion due to pain, including during flare-ups, these findings have already been taken into consideration in the assignment of the current 20 percent rating.

In summary, the evidentiary record does not show that at any time during the appeal period the disability has involved manifestations warranting a schedular rating in excess of 20 percent for limitation of motion.  See Hart, supra; 38 U.S.C.A. § 5107(b).

Again, the Board notes that although the regulations prohibit the evaluation of the same disability under various diagnoses (see 38 C.F.R. § 4.14), residuals of an injury causing separate and distinct impairment may be assigned separate ratings.  As for muscle injuries in this case, no history or current findings of muscle involvement have been shown.  Therefore, a separate rating on this basis is not warranted.

A compensable rating for scars is not warranted as the Veteran has denied any associated pain.  Additionally, in light of the examination findings of three non-tender, linear scars on the Veteran's right side and stomach, with no associated limitation of function or loss of tissue, the Board finds that a separate compensable rating under Diagnostic Code 7804 is not warranted.  
ORDER

Service connection for PTSD is denied.

A rating in excess of 20 percent for residuals of GSW of the right side with retained foreign bodies, adhesions and limitation of motion of the arm is denied.


REMAND

Service Connection for Bilateral Eye Disability

The Veteran maintains that he currently has a bilateral eye disability related to service.  See November 2010 statement.  Post-service treatment records show that the Veteran has been diagnosed with various eye disabilities, to include glaucoma and cataracts.  See VA treatment records dated from 2006 to 2014.  In an October 2014 statement, the Veteran reported that "VA doctors" attribute his eye disabilities to "the shrapnel that is still located in [his] head."  See VBMS.

The Veteran has not been scheduled for a VA examination with regard to this issue.  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service- connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Under the "low threshold" standard of McLendon, an examination to determine if there is a nexus between the Veteran's claimed eye disability and his service is warranted.  Prior to the examination, all outstanding, pertinent medical records should be obtained.

Hearing Loss Disabilities of the Right and Left Ears

The Veteran maintains that he has hearing loss disability of the right ear related to service and that his service-connected hearing loss disability of the left ear warrants a higher initial rating.  The Board finds that further evidentiary development is necessary regarding these claims. 

The Veteran's most recent VA audiological examination was performed in September 2014.  Review of the examination report shows that the examiner commented that puretone responses were not valid for rating purposes due to inconsistent results.  Essentially, it was noted that all pure tone thresholds could not test ("CNT").  Likewise, the examiner added that "CNT" for speech discrimination scores.  The Board also notes that adequate audio clinical findings are included in the report of a prior (February 2011) VA examination report.

On remand, the Veteran should be scheduled for another VA examination to determine whether he has right ear hearing loss disability in accordance with 38 C.F.R. § 3.385 related to service as well as the current severity of his service-connected hearing loss disability.  This examination should be scheduled after the AOJ obtains and associates with the claim file all outstanding treatment records pertinent to these issues.  Additionally, the examiner must fully address the impact of the Veteran's service-connected hearing loss on daily activities (including employment).  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain a copy of any outstanding treatment records pertaining to treatment of the Veteran's claimed eye and right ear hearing loss disabilities and his service-connected left ear hearing loss disability.  All attempts to procure records should be documented in the file.  If any records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  Arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the nature and etiology of any eye disability present during the period of this appeal.  The claims file and VBMS file must be made available to and reviewed by the examiner and any indicated studies should be performed. 

The examiner is then requested to provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any eye disability is related to the Veteran's period of active military service.  In so doing, the examiner should address the Veteran's October 2014 statement that VA doctors have attributed his eye disability to shrapnel in his head.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Arrange for the Veteran to be examined by a VA examiner with the appropriate expertise to determine the current degree of severity of his bilateral hearing loss.  The claims file and VBMS file must be made available to and reviewed by the examiner and any indicated studies should be performed.  The claims file and VBMS file must be made available to and reviewed by the examiner and any indicated studies should be performed.  After examining the Veteran, the examiner should state:

a. Whether the Veteran has hearing loss disability of the right ear in accordance with 38 C.F.R. § 3.385, and if so, whether such disability is related to service.

b. The effect of the Veteran's hearing loss disability on his occupational functioning and daily activities. 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

5.  After undertaking any further development deemed warranted, readjudicate the Veteran's claims of entitlement to service connection for bilateral eye and right ear hear loss disabilities and entitlement to an initial compensable rating for left ear hearing loss disability.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


